ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s AFCP 2.0 Request with Amendments and Remarks filed on 03/01/2021, which have been entered. As filed by Applicant: Claims 1-4 and 6-22 are pending. Claims 1, 6, 8, 10, 15, 22 are currently amended. Claims 5 has been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
3.	After another review, the information disclosure statement (IDS) submitted on 06/16/2020 is in compliance with the provisions of 37 CFR 1.97. All copies of the foreign references were properly filed (the two previously “struck-through” documents are available in the case file). Accordingly, the IDS has been considered by the examiner and a new initialed copy is attached.

Response to Arguments
4.	Applicant’s arguments, filed 03/01/2021, with respect to the Office’s rejection of claims 8-10 and 13-20 under 35 U.S.C. 103 for the reasons set forth in the Final Rejection dated 11/27/2020, have been fully considered and are persuasive. The prior art rejection of the claims has been withdrawn. 

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Peter Butch 03/04/2021 (these ¶ serve as an interview summary). 
The application has been amended as follows: 
Claim 10, lines 1-2, change “…polymer matrix composite prepared according to the method of claim 7, wherein the cross-linked polymer particles consist” to “…polymer matrix composite comprising cross-linked polymer particles distributed in a non-cross-linked molten host matrix polymer, wherein the cross-linked polymer particles consist”;
Claim 15, lines 2-3, change “…wherein said polymer-fiber cross-links consist essentially of direct covalent bonds to the ends of said carbon fibers, and” to “…wherein said polymer to fiber cross-links consist essentially of direct covalent bonds to exposed ends of said broken carbon fibers, and” [Note: underlined words are added];	Claim 22, line 9, add a period after the word “thereof”.

Allowable Subject Matter
6.	Claims 1-4 and 6-22 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Nosker (WO 2016/018995 A1), Magario (US 2006/0062986 A1), Khabashesku (US 2007/0099792 A1), and Shah (US 2014/0094541 A1), for the detailed reasons presented in Applicant’s Remarks filed on 03/01/2021.
	In agreement with Applicant’s arguments on pgs. 7-9 of their Remarks, Nosker and Magario fail to disclose or fairly suggest the combination of each and every specific feature recited in the present claims.
	Khabashesku teaches covalent bonds formed between polymer chains and surfaces of SWNTs (single walled nanotubes; see para. 0013). Despite this similarity, Khabashesku fails to teach or reasonably suggest a polymer composite in which the exposed ends of broken carbon fibers are covalently bonded directly to polymer chains, as required by composition claim 15.
Shah teaches breaking crosslinks between carbon nanotubes to form a plurality of fractured carbon nanotubes (CNTs) that are dispersed as individuals in a polymer matrix, then included in a polymer composite (see abstract; CNTs are one type of carbon fiber, per definition in claim 1). It is clear from this that Shah fails to disclose or fairly suggest that ends of the fractured CNTs are covalently bonded to a polymer material, as required by composition claims 8-10 and 13-15.

8.	One novel feature of the claimed method is step (b) in claim 1 comprising: breaking or cutting carbon fibers in the presence of a molten carbon-containing polymer phase by either step (i) or (ii), thereby producing new fiber ends on the carbon fibers comprising free radicals that react with and directly cross-link by covalent bonding the one or more carbon-containing polymers, e.g. by covalent bonding. 
direct covalent bonds to broken ends of carbon fibers. See the present invention’s PGPUB (US 2020/0148841 A1) at para. [0012], [0027]-[0029] and [0032] for a discussion of these claim features.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Nosker, Magario, Khabashesku, and/or Shah to arrive at the claimed method for forming carbon fiber-reinforced polymer matrix composites and compositions/products formed therefrom, as a whole with each claim’s required combination of features. 

9.	Further, one of ordinary skill in the art before the effective filing date of the claimed invention would not find the instantly claimed method [claims 1-4, 6-7, 11-12, 21-22], composition [claims 8-10, 13-15, 18-19], and product [claims 16-17 & 20] limitations to be obvious variants of the prior art teachings and other known carbon fiber-reinforced polymer matrix composites and products/methods including the same. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. Emphasis above was added by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 4, 2021